Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 1 recites a slash which should be deleted from the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-3, 5-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Beall (US 6,109,351).
Beall discloses:
1. A tubing pressure insensitive failsafe wireline retrievable safety valve comprising: 
a tool housing (not shown, Column 2, Lines 45-67); 
a flow tube (not shown, Column 2, Lines 45-67) disposed within the tool housing; 
an actuation piston (10) disposed in the tool housing and operably connected to the flow tube, the actuation piston having an actuation pressure side (24) and a relatively lower pressure chamber side (30); 
a fluid pathway (between 24 and 48) between a potential leak site (at seals 26, 28, 36, 54 or 56) for the valve and the relatively lower pressure chamber side of the piston.  
2. The valve as claimed in claim 1 wherein the fluid pathway (between 24 and 48) comprises a failure piston (52) disposed between the potential leak site and the relatively lower pressure side of the piston.  
3. The valve as claimed in claim 2 wherein the failure piston includes a seal (54, 56) positioned to exit a bore (60) in which the failure piston is disposed prior to the flow tube contacting a flapper, in use (Column 5, Lines 13-30).  
5. The valve as claimed in claim 1 wherein the valve further includes a relatively lower than ambient pressure chamber (48).  
6. The valve as claimed in claim 5 wherein the chamber is partially defined by seals between the housing and the flow tube (in the event that seal 54 or seal 56 failed, this would be true).  
7. The valve as claimed in claim 5 wherein the chamber is an atmospheric chamber. (An atmospheric chamber is designed to hold air. Chamber 48 is shown in Figure 1 to contain Nitrogen, an inert gas. Chamber 48 is thus considered to be an atmospheric chamber.)  
8. The valve as claimed in claim 2 wherein the fluid pathway (between 24 and 48) includes an opening (22) and a port (60) both fluidically connected to a conduit (20 comprises a conduit), the conduit in pressure communication with the failure piston (Figure 1).  
11. A tubing pressure insensitive failsafe wireline retrievable safety valve comprising: 
a tool housing (not shown, Column 2, Lines 45-67); 
a flow tube (not shown, Column 2, Lines 45-67) disposed within the tool housing; 
a failure piston (52) disposed in the tool housing and fluidly coupled to an opening (60, 58) and a port (58, 60) that are segregated during use from ambient fluid by first seals (54, 56) and second seals (56, 54) respectively, the piston configured to vent to a chamber upon a selected pressure from the opening and/or the port acting on the failure piston. (As presently claimed, not enough structure is disclosed to preclude either 60 or 46 as being the opening or the port.)




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Beall in view of Akkerman (US 4,641,707).
Regarding claim 4, Beal discloses the valve as claimed in claim 1, and further illustrates wherein fluid pressure within the flow tube is required to act on the relatively lower pressure side of the piston (30) for proper operation of the valve, however fails to disclose particulars of the relationship between the flow tube and the flapper. (Figure 1 illustrates wherein fluid pressure 
 
Akkerman (US 4,641,707) however teaches wherein a flow tube may be spaced apart from a flapper valve of a SSV (Figure 5C, Column 9, Lines 52-67)
 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include wherein the flow tube includes an end defining a space between itself and a flapper, so that .  

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Abdelmalek et al (US 2010/0200225).
Regarding claim 9, Beal discloses the valve as claimed in claim 1, however fails to disclose particulars of the relationship between the flow tube and the flapper.
 
Abdelmalek et al (US 2010/0200225) teaches a valve system (due to flapper 114) having a housing (102) and a flow tube (106) wherein the flow tube and the housing are releasably connected by a release member (109). (Abdelmalek - Paragraph [0038])
 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a release member as taught by Abdelmalek to the invention of Beal for the expected benefit of using a known flow tube and housing configuration found in wellbore valve systems.
 
10. The combination discloses the valve as claimed in claim 9, wherein the release member (Abdelmalek - 109) is a shear member. (Abdelmalek - Paragraph [0038]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON L LEMBO/
Primary Examiner
Art Unit 3679